UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Stockholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Performance Summary 5 Portfolio Summary 7 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Cash Flows 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 33 Dividend Reinvestment and Cash Purchase Plan 36 Additional Information 38 Privacy Statement The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 4/30/12 6-Month‡ 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) % Based on Market Price(a) % JPMorgan Emerging Markets Bond Global Diversified Index(b) % Morningstar Closed-End Emerging Markets Bond Funds Category (based on Net Asset Value)(c) % ‡ Total returns shown for periods less than one year are not annualized. a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. b The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. c Morningstar's Closed-End Emerging Markets Bond Funds category represents portfolios that invest more than 65% of their assets in foreign bonds from developing countries. The largest portion of the emerging-markets bond market comes from Latin America, followed by Eastern Europe. Africa, the Middle East and Asia make up the rest. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Emerging Markets Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 4/30/12 As of 10/31/11 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Six Months as of 4/30/12: Income Dividends $ April Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 4/30/12+ % Current Annualized Distribution Rate (based on Market Price) as of 4/30/12+ % + Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on April 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End Emerging Markets Bond Funds Category as of 4/30/12 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 2 of 9 13 3-Year 5 of 8 57 5-Year 8 of 8 10-Year 5 of 6 80 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2012 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 130.5% Argentina 2.8% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) 0.629%**, 4/30/2013 Series X, 7.0%, 4/17/2017 (Cost $2,112,140) Australia 3.5% FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.375%, 2/1/2016 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 (Cost $2,300,235) Austria 0.3% OGX Austria GmbH, 144A, 8.375%, 4/1/2022 (Cost $200,000) Bermuda 3.5% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,299,853) Brazil 19.3% Banco Bradesco SA: 144A, 5.75%, 3/1/2022 144A, 5.9%, 1/16/2021 Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Banco Votorantim SA, 144A, 5.25%, 2/11/2016 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Independencia International Ltd., REG S, 12.0%, 12/30/2016* Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 Petrobras International Finance Co., 5.375%, 1/27/2021 (Cost $13,329,755) British Virgin Islands 0.8% CNOOC Finance 2012 Ltd., 144A, 3.875%, 5/2/2022 (c) (Cost $529,306) Canada 4.2% Bombardier, Inc., 144A, 5.75%, 3/15/2022 CHC Helicopter SA, 144A, 9.25%, 10/15/2020 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Novelis, Inc., 8.375%, 12/15/2017 Quadra FNX Mining Ltd., 144A, 7.75%, 6/15/2019 Videotron Ltd., 144A, 5.0%, 7/15/2022 (Cost $2,638,802) Cayman Islands 4.1% IPIC GMTN Ltd.: 144A, 3.75%, 3/1/2017 144A, 5.5%, 3/1/2022 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Offshore Group Investments Ltd., 11.5%, 8/1/2015 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 (Cost $2,589,519) Chile 3.5% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 (Cost $1,625,728) Croatia 4.6% Republic of Croatia: 144A, 6.25%, 4/27/2017 144A, 6.375%, 3/24/2021 REG S, 6.625%, 7/14/2020 (Cost $3,033,919) Dominican Republic 1.6% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $1,060,332) El Salvador 0.9% Republic of El Salvador, REG S, 7.65%, 6/15/2035 (Cost $591,179) Germany 1.0% Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 (Cost $632,385) Ghana 1.2% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $729,781) Hong Kong 1.2% Pacnet Ltd., 144A, 9.25%, 11/9/2015 (Cost $875,428) Indonesia 0.8% Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 (Cost $500,000) Japan 0.2% eAccess Ltd., 144A, 8.25%, 4/1/2018 (Cost $105,000) Kazakhstan 2.2% KazMunayGaz National Co., Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,066,039) Lithuania 3.4% Republic of Lithuania: 144A, 6.125%, 3/9/2021 REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $2,041,058) Luxembourg 4.5% Alrosa Finance SA, 144A, 8.875%, 11/17/2014 APERAM, 144A, 7.375%, 4/1/2016 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR CSN Resources SA, 144A, 6.5%, 7/21/2020 Intelsat Jackson Holdings SA, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 144A, 11.5%, 2/4/2017 (PIK) Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR (Cost $2,881,427) Netherlands 3.2% Lukoil International Finance BV, 144A, 6.656%, 6/7/2022 Schaeffler Finance BV: 144A, 7.75%, 2/15/2017 EUR 144A, 8.75%, 2/15/2019 EUR UPC Holding BV, 144A, 9.75%, 4/15/2018 EUR (Cost $2,091,341) Panama 5.7% Republic of Panama: 6.7%, 1/26/2036 7.125%, 1/29/2026 8.875%, 9/30/2027 (Cost $2,999,100) Peru 0.7% Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $420,000) Philippines 3.7% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,925,288) Poland 4.1% Republic of Poland, 5.125%, 4/21/2021 (Cost $2,491,250) Russia 6.3% Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 (Cost $3,724,625) Serbia 2.1% Republic of Serbia: REG S, 6.75%, 11/1/2024 144A, 7.25%, 9/28/2021 (Cost $1,304,749) South Africa 0.4% Eskom Holdings SOC Ltd., 144A, 5.75%, 1/26/2021 (Cost $249,375) Turkey 2.1% Akbank TAS, 144A, 5.125%, 7/22/2015 (Cost $1,404,821) Ukraine 2.9% Government of Ukraine: REG S, 7.65%, 6/11/2013 144A, 7.95%, 2/23/2021 (Cost $2,054,264) United States 22.8% Alpha Natural Resources, Inc., 6.0%, 6/1/2019 AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 144A, 7.75%, 7/15/2021 Amkor Technology, Inc., 6.625%, 6/1/2021 Antero Resources Finance Corp., 144A, 7.25%, 8/1/2019 ARAMARK Holdings Corp., 144A, 8.625%, 5/1/2016 (PIK) Arch Coal, Inc.: 144A, 7.0%, 6/15/2019 144A, 7.25%, 6/15/2021 Aviv Healthcare Properties LP, 7.75%, 2/15/2019 BakerCorp International, Inc., 144A, 8.25%, 6/1/2019 Beazer Homes U.S.A., Inc., 9.125%, 6/15/2018 Bill Barrett Corp., 7.625%, 10/1/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 Caesar's Entertainment Operating Co., Inc., 10.0%, 12/15/2018 Calpine Corp., 144A, 7.875%, 7/31/2020 CCO Holdings LLC, 7.25%, 10/30/2017 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Chesapeake Energy Corp.: 6.125%, 2/15/2021 6.875%, 11/15/2020 Cincinnati Bell, Inc., 8.25%, 10/15/2017 Clear Channel Worldwide Holdings, Inc., Series B, 9.25%, 12/15/2017 Crestwood Midstream Partners LP, 144A, 7.75%, 4/1/2019 Cricket Communications, Inc., 7.75%, 10/15/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 Ducommun, Inc., 9.75%, 7/15/2018 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Equinix, Inc., 7.0%, 7/15/2021 Exopack Holding Corp., 10.0%, 6/1/2018 First Data Corp., 144A, 7.375%, 6/15/2019 Florida East Coast Railway Corp., 8.125%, 2/1/2017 Ford Motor Credit Co., LLC, 5.0%, 5/15/2018 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 Frontier Communications Corp., 8.125%, 10/1/2018 Harron Communications LP, 144A, 9.125%, 4/1/2020 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hughes Satellite Systems Corp., 7.625%, 6/15/2021 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Level 3 Financing, Inc., 144A, 8.125%, 7/1/2019 Meritor, Inc., 10.625%, 3/15/2018 MGM Resorts International: 7.625%, 1/15/2017 9.0%, 3/15/2020 National CineMedia LLC, 7.875%, 7/15/2021 NII Capital Corp., 7.625%, 4/1/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Nortek, Inc., 8.5%, 4/15/2021 Nuveen Investments, Inc., 10.5%, 11/15/2015 Oasis Petroleum, Inc., 7.25%, 2/1/2019 Peabody Energy Corp.: 144A, 6.0%, 11/15/2018 144A, 6.25%, 11/15/2021 Pinnacle Foods Finance LLC, 8.25%, 9/1/2017 Reynolds Group Issuer, Inc., 144A, 9.0%, 4/15/2019 Texas Competitive Electric Holdings Co., LLC, Series A, 10.25%, 11/1/2015 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 U.S. Foodservice, 144A, 8.5%, 6/30/2019 United States Steel Corp., 7.375%, 4/1/2020 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 Visteon Corp., 6.75%, 4/15/2019 Vulcan Materials Co., 6.5%, 12/1/2016 Windstream Corp., 7.75%, 10/1/2021 (Cost $14,580,564) Uruguay 6.6% Republic of Uruguay, 7.875%, 1/15/2033 (PIK) (Cost $3,505,944) Venezuela 6.3% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Republic of Venezuela: 7.65%, 4/21/2025 10.75%, 9/19/2013 (Cost $3,983,757) Total Bonds (Cost $81,876,964) Loan Participations and Assignments 11.4% Senior Loans 0.7% Germany 0.1% Kabel Deutschland GmbH, Term Loan F, LIBOR plus 3.25%, 2/1/2019 (Cost $40,000) United States 0.6% Ineos U.S. Finance LLC, Term Loan, LIBOR plus 5.25%, 4/27/2018 (Cost $403,850) Sovereign Loans 10.7% Russia 10.0% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 4.95%, 5/23/2016 Russian Agricultural Bank OJSC, REG S, 7.75%, 5/29/2018 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 6.493%, 2/2/2016 VTB Bank OJSC: 144A, 6.315%, 2/22/2018 144A, 6.875%, 5/29/2018 (Cost $6,438,455) Ukraine 0.7% Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $501,131) Total Loan Participations and Assignments (Cost $7,383,436) Preferred Security 0.4% Cayman Islands PHBS Ltd., 6.625%, 9/29/2015 (d) (Cost $277,500) Contract Amount Value ($) Call Options Purchased 0.1% Options on Interest Rate Swap Contracts Fixed Rate — 3.635% - Floating — LIBOR, Swap Expiration Date 4/27/2026, Option Expiration Date 4/25/2016 Fixed Rate — 3.72% - Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 Total Call Options Purchased (Cost $59,250) Shares Value ($) Cash Equivalents 1.2% Central Cash Management Fund, 0.12% (e) (Cost $777,293) % of Net Assets Value ($) Total Investment Portfolio (Cost $90,374,443)+ Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 * Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2012. + The cost for federal income tax purposes was $90,832,603. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $3,756,336. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,075,292 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,318,956. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentine GDP, subject to certain conditions. (c) When-issued security. (d) Date shown is call date; not a maturity date for the perpetual preferred securities. (e)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At April 30, 2012, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Fixed — 4.22% - Floating — LIBOR 4/22/2016 4/22/2026 4/20/2016 ) Fixed — 4.135% - Floating — LIBOR 4/27/2016 4/27/2026 4/25/2016 ) Total Call Options ) Put Options Fixed — 1.9% - Floating — LIBOR 4/24/2013 4/24/2023 4/22/2013 ) Fixed — 2.09% - Floating — LIBOR 4/25/2013 4/25/2043 4/23/2013 ) Total Put Options ) Total Written Options ) (f) Unrealized appreciation on written options on interest rate swap contracts at April 30, 2012 was $7,407. As of April 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD RUB 5/10/2012 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty RUB USD 5/10/2012 ) Citigroup, Inc. EUR USD 5/25/2012 ) Citigroup, Inc. EUR USD 5/25/2012 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations EUR Euro RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, written option contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments and other receivable. For information on the Fund's policy regarding the valuation of investments and other receivables, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Bonds $
